Citation Nr: 0716227	
Decision Date: 06/01/07    Archive Date: 06/18/07

DOCKET NO.  04-39 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a chronic disorder 
of the heart, to include cardiomegaly and heart disease.

2.  Entitlement to service connection for a chronic disorder 
of the eyes, claimed as blurred vision.

3.  Entitlement to service connection for major depression, 
including as secondary to cardiovascular disease.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for bilateral hearing 
loss.

6.  Entitlement to service connection for bilateral tinnitus.

7.  Entitlement to service connection for erectile 
dysfunction, including as secondary to cardiovascular 
disease.

8.  Entitlement to service connection for a chronic low back 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran served on active duty from July 1974 to February 
1976. 

This appeal comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2003 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the claims of entitlement 
to service connection on appeal.  The veteran timely 
disagreed with the denials, and his substantive appeal was 
received in November 2004 after the RO issued a statement of 
the Case (SOC) in September 2004.

The veteran requested a Travel Board hearing.  The requested 
hearing was conducted before the undersigned Veterans Law 
Judge in February 2007.  During his hearing, he waived his 
right to testify about the claims of entitlement to service 
connection for a low back disorder, hearing loss, and 
tinnitus, but he did not withdraw his appeals as to those 
claims.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that his current cardiovascular 
disorders were first manifested during his service.  The 
service medical records reflect that a cardiovascular 
abnormality was identified.  The physician who reviewed that 
abnormality in service concluded that it was not clinically 
significant.  The veteran has testified that he did not seek 
further diagnosis or treatment of a cardiovascular disorder 
until about 10 years had elapsed after his service discharge.  
The veteran further testified that a physician who treated 
him after service told him that the cardiac abnormality 
identified during his service might be related to the problem 
diagnosed after service.  The veteran has not, however, 
obtained that opinion in writing from that physician.  

Even though more than 10 years elapsed after the veteran's 
service before he sought post-service treatment for a 
cardiovascular disorder, it is the Board's opinion that, 
prior to a final adjudication of this matter, further 
development is required.  In particular, the service medical 
records, together with the post-serviced clinical records, 
should be reviewed by a physician, and an opinion should be 
obtained as to the likelihood that there is a relationship 
between the abnormality discovered in service and a current 
cardiovascular disorder.  

The veteran contends that he has incurred other disorders, 
including hypertension, erectile dysfunction, blurred vision, 
and depression in service or secondary to the cardiovascular 
disorder.  Further development of these contentions is 
required.   

The veteran has requested VA examination as to his claims of 
service connection for a low back disorder, hearing loss and 
tinnitus.  It is the Board's opinion that the veteran should 
be afforded VA examination.  The service medical records show 
complaints of back pain in service and some hearing loss was 
noted upon entry into service.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should provide more 
specific identification and addresses as 
well as the appropriate releases t for the 
private providers from whom he has 
received treatment relevant to this 
appeal, including:  Group Health Plan, St. 
Louis, Missouri, through which the veteran 
indicated he obtained clinical treatment 
beginning in 1987 through 1997; employment 
or other clinical records maintained by 
the US Postal Service; Emery Heart Center, 
Smyrna, Georgia; Sears, Houston, where he 
received vision care; Dr. Clark, Houston, 
Texas.  

In particular, if Group Health Plan or the 
US Postal Service do not have clinical 
records for the veteran, they should 
provide administrative records which 
reflect what providers they paid for 
having provided examination or care or 
administrative records which disclose what 
providers the veteran reported he was 
seeing.  

2.  The veteran's current VA clinical 
records, if the veteran is currently 
obtaining VA medical treatment, should be 
associated with the claims file.  In 
addition, VA clinical or employment 
medical records from the Buffalo, New York 
Medical Center for the period from 1976 to 
1980 should be sought.  

3.  The veteran should be afforded the 
opportunity to ask Dr. Clark, in Houston, 
Texas, or Arturo Corso, M.D., for a 
written opinion as to whether it is at 
least as likely as not that the veteran 
has a current cardiovascular disorder 
which was first manifested in service, and 
the veteran 


should obtain a copy of the relevant 
service medical records to provide to Dr. 
Clark and/or Dr. Corso when he requests 
the opinion.  

4.  The veteran should be afforded VA 
audiologic examination to determine whether 
he currently meets VA criteria for hearing 
loss disability or tinnitus.  If a claimed 
disorder is present, the examiner should be 
asked to answer the following question, 
after obtaining a noise exposure history, 
including review of the veteran's military 
occupational specialty and his post-service 
employment and other post-service noise 
exposure history:  Is it at least as likely 
as not (i.e., is there a 50 percent or 
greater likelihood) that the veteran 
incurred a current hearing loss disability 
or tinnitus in service or as a result of 
his service?  The examiner should also 
provide an opinion as to whether the 
hearing loss noted upon entrance 
examination was as likely as not aggravated 
by active service and whether any current 
increase in hearing loss found on the 
current examination is due to the natural 
progress of the disease.  

5.  The veteran should be afforded VA 
orthopedic examination.  The examiner 
should review the veteran's service 
medical records, including those records 
which reflect that he sustained a fall in 
service, and should review relevant post-
service records, including records of 
occupational exposure to back injury.  If, 
on examination, the examiner concludes 
that the veteran does manifest a current 
low back disorder, the examiner should be 
asked to answer the following question: Is 
it at least as likely as not (i.e., is 
there a 50 percent or greater likelihood) 
that the veteran incurred a low back 
disorder in service or as a result of his 
service?  

6.  The veteran should be afforded VA 
cardiovascular examination, if the veteran 
is unable to obtain relvant medical 
opinion from Dr. Clark or Dr. Corso.  The 
examiner should review the veteran's 
service medical records, including those 
records which reflect that a 
cardiovascular abnormality was noted in 
service.  The examiner should be asked to 
answer the following question: Is it at 
least as likely as not (i.e., is there a 
50 percent or greater likelihood) that the 
veteran has a current cardiovascular 
disorder which was incurred in service or 
which was first manifested in service?  

If the examiner concludes that the veteran 
has a current cardiovascular disorder 
which was incurred in service or which was 
first manifested in service, the examiner 
should state the diagnosis or diagnoses 
first manifested in service or incurred in 
service.  

7.  If the examiner concludes that the 
veteran has a current cardiac disorder 
which was first manifested in or was 
incurred in service, the examiner should 
answer the following question: Is it at 
least as likely as not (i.e., is there a 
50 percent or greater likelihood) that the 
veteran incurred (a) cardiomegaly, or (b) 
heart disease, or (c) a chronic disorder 
of the eyes, or (d) major depression, or 
(e) hypertension, or (f)erectile 
dysfunction as the result of or secondary 
to the cardiovascular disorder first 
manifested in or incurred in service?  

8.  Each examiner should provide the 
medical rationale for the opinion(s) 
expressed, including discussion of the 
medical evidence supporting the 
opinion(s).  It would be helpful if the 
examiner, in expressing his or her 
opinion, would use the language "likely," 
"unlikely" or "at least as likely as not."  
The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against causation.

9.  The directions set forth in this 
Remand and the claims folder should be 
carefully reviewed to ensure that the 
foregoing requested development has been 
completed.  Then, the claims on appeal 
should be readjudicated and the claimant 
should be notified of that adjudication.  
If any benefit requested on appeal is not 
granted to the claimant's satisfaction, 
the claimant and his representative should 
be furnished a supplemental statement of 
the case which addresses all of the 
evidence obtained.  The claimant should be 
afforded an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



